United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3416
                                   ___________

Cesar Gerardo Zambrano De La Cruz,     *
                                       *
            Petitioner,                *
                                       * Petition for Review of
      v.                               * an Order of the Board
                                       * of Immigration Appeals.
                    1
Eric H. Holder, Jr., Attorney General, *
                                       * [UNPUBLISHED]
            Respondent.                *
                                  ___________

                             Submitted: May 6, 2009
                                Filed: May 7, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Cesar Gerardo Zambrano De La Cruz (Cesar), a native of Mexico, petitions for
review of an order of the Board of Immigration Appeals (BIA), which affirmed an
immigration judge’s (IJ’s) order of removal and denial of cancellation of removal.
After careful review of the record, see Dalton v. Ashcroft, 257 F.3d 200, 203-05 (2d
Cir. 2001) (standard of review), we conclude that as an alien who was convicted of
an aggravated felony--first-degree criminal damage to property under Minn. Stat.


      1
       Eric H. Holder, Jr., has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
§ 609.595.1(3) (2001)--Cesar is removable, see 8 U.S.C. § 1227(a)(2)(A)(iii)
(aggravated-felony conviction renders alien removable); 8 U.S.C. § 1101(a)(43)(F)
(aggravated felony includes crime of violence for which term of imprisonment is at
least one year); 18 U.S.C. § 16(b) (crime of violence is, inter alia, offense that by its
nature involves substantial risk that physical force against person or property of
another may be used in course of committing offense); cf. Leocal v. Ashcroft, 543
U.S. 1, 9-11 (2004) (question to determine whether offense is crime of violence under
§ 16 is whether offender risks having to use physical force in committing offense),
and he is statutorily ineligible for cancellation of removal, see 8 U.S.C. § 1229b(a)
(aggravated-felony conviction renders alien ineligible for cancellation of removal).

      Accordingly, we deny the petition for review.
                     ______________________________




                                          -2-